HoKe, J.
It is objected to the validity of this bond issue, first, that the act of 1920, under which the election was held, is unconstitutional *752in that it provides for approval of tbe measure by a majority of those voting at tbe election. In construing Art. YII, sec. 7, of tbe Constitution, wbicb requires tbe approval of a “majority of tbe qualified voters therein,” before any county, city, or town or other municipal corporation can contract a debt or levy a tax, etc., except for necessary expenses, it has been repeatedly held that tbe term “qualified voters therein” means all persons resident in tbe district and qualified to vote there, as evidenced by a valid registry of voters made pursuant to law, and unless a majority of such voters shall approve tbe measure, a majority of those voting will not suffice. Long v. Comrs., 181 N. C., 146; Williams v. Comrs., 176 N. C., 554; Clark v. Statesville, 139 N. C., 490.
In our opinion, however, tbe present statute does not come within tbe inhibition of tbe principle. There is a presumption against an interpretation that will render a law invalid, Black on Interpretation of Laws, p. 89, and tbe present statute clearly permits, if it does not require, tbe construction that a majority of tbe qualified voters of tbe district is intended. Apart from this, our decisions on tbe subject are to tbe effect that although a statute should provide that only a majority of those voting is required, yet if a majority of tbe qualified voters actually approve, this cures tbe defect and tbe election will be upheld. Riggsbee v. Durham, 99 N. C., 341; Wood v. Oxford, 97 N. C., 228. In tbe present case it appears that in a registry showing 251 qualified voters in tbe district, 235 were cast for tbe issuing of tbe bonds and levying an adequate property tax, and with only one vote dissenting, tbe objection is disallowed.
Appellant objects further that tbe registration books were only kept open from tbe first to tbe ninth of July preceding tbe election, whereas, tbe statute, C. S., 5947, provides that tbe books shall remain open for twenty days. It is always better that tbe requirements of tbe law should be observed and it may be that tbe officials charged with this duty should be dealt with for a willful default if this can be established, but in tbe instant case tbe judge, bearing tbe matter on further evidence taken by consent, finds in this connection that tbe matter was fully known and discussed; that opportunity was afforded to every voter to register; that there is no evidence of tbe failure of any voter to register or that any application was made to register after tbe books were closed; that tbe measure was very generally acquiesced in and no organized opposition thereto. On these, and tbe other pertinent findings of tbe court, it has been held that tbe election will not be declared invalid for tbe reason suggested, and, on authority, this exception must also be disallowed. Hill v. Skinner, 169 N. C., 405.
Again, it is insisted that tbe act and election bad thereunder are invalid for tbe reason that tbe law provides for tbe payment of tbe float*753ing indebtedness, consisting chiefly in repairs, improvements, desks, etc., the same not being for necessary expenses, and having heen contracted without a vote of the people of the district. It has been held that a debt of this character may not be regarded as a necessary expense within the meaning of Art. YII, sec. 7, of the Constitution. Williams v. Comrs., 176 N. C., 554; Sprague v. Comrs., 165 N. C., 603. . But there is nothing inherently vicious in this indebtedness; on the contrary, it is shown to be an altogether meritorious claim, expended for the necessary maintenance of the schools, and of which the district is even now enjoying the benefit, and this being clearly an indebtedness which the electors, proceeding under a proper statute, could authorize, we are of opinion that acting under like sanction they may ratify and thus make valid. This has been held with us in reference to legislative measures, Reid v. R. R., 162 N. C., 355, and there are authoritative decisions elsewhere extending the principle to the action of the electorate. Township Board v. Carolan, 182 Ill., 119; McGillivray, Appellant, v. Joint School District, 112 Wis., 254; Baker v. Seattle, 2 Wash., 576; Williams v. Showdy, County Treasurer, 12 Wash., 362.
It is further contended that the election and the proposed bond issue predicated thereon should • not be approved because the authorities, departing from the provisions of the statute under which they acted, have submitted the question only of a property tax, thus ignoring the requirement of the law as originally passed that the tax should be laid also on the poll, and that the constitutional equation between the two should be observed. In. a case at the present term, Proctor v. Comrs., ante, 56, the Court has held that where a municipality is proceeding to act under a certain statute, the requirements of the statute must be observed. But the principle does not apply to the facts presented on this record, for the reason that after the enactment of the law in question and before election held, this portion of the statute requiring a tax upon the poll has been set aside by a constitutional amendment approved by the people in the fall of 1920, and becoming effective on the certificate of. the Governor, on 1 January, 1921. Under Art. Y, sec. 1, of the Constitution as originally adopted, the General Assembly was required to levy a capitation tax on every male inhabitant of the State over twenty-one and under fifty, which shall be equal to the tax on property valued at $300, with the provision that the State and county capitation tax combined shall not exceed $2 per head. In the construction of this section the' Court has held that its provisions, both as to the limitation in amount and the proportion to be observed between the property and the poll,; applied only to the ordinary taxation for State and county purposes, and that under and by virtue of subsequent sections of the article, the question of taxation in cities, towns, and special-tax districts, both as to the, *754amount and tbe proportion between tbe property and tbe poll, or wbetber there shall be any tax on tbe poll, was in tbe discretion of tbe Legislature, subject to tbe provisions of Article VII, section 7, requiring a vote of tbe people wbetber tbe proposed debt was for other than necessary expenses. Moose v. Comrs., 172 N. C., 419; Perry v. Comrs., 148 N. C., 521; Wingate v. Parker, 136 N. C., 369; Jones v. Comrs., 107 N. C., 248. This, as stated, being tbe original provision of tbe Constitution and tbe authoritative construction of tbe same, and under its operation tbe poll tax having become unduly burdensome by reason of special legislation in certain localities, by an amendment ratified in tbe fall of 1920, tbe section referred to was abrogated, and tbe following substituted in its stead:
“SeotioN 1. Capitation tax; exemptions. Tbe General Assembly may levy a capitation tax on every male inhabitant of tbe State over twenty-one and under fifty years of age, which said tax shall not exceed $2, and cities and towns may levy a capitation tax which shall not exceed $1, but no other capitation tax shall be levied. Commissioners of tbe several counties and of tbe cities and towns may exempt from tbe capitation tax any special case on account of pioverty or infirmity.”
It will thus be noted that tbe requirement as to tbe proportion between tbe poll and property tax is entirely eliminated, and that tbe only poll tax permitted is one by tbe State, which may not exceed $2, and by tbe cities and towns, which may not exceed $1, and that no other poll tax may be imposed.
In so far as a poll tax is concerned, this substituted section of tbe Constitution being, as it is, inhibitive in terms and plain of meaning, is to be considered as self-executing and as to all elections held and liabilities incurred after it became a part of our organic law, has tbe effect of repealing all laws and clauses of laws which impose a poll tax in contravention of its provisions. Kitchin v. Wood,, 154 N. C., 565, and authorities cited. Under tbe clause, therefore, of tbe section, “That no other capitation tax shall be levied,” this school district, composed, as it is, of tbe town of Laurinburg and two or more unincorporated mill villages or settlements, is a special-tax district, and is without power to levy a capitation tax of any amount, and tbe authorities having charge of tbe matter, in proper recognition of this principle, were right in submitting tbe question of tbe property tax alone, and thus providing for tbe interest and sinking fund contemplated and required by tbe law.
It may be well to note that as to all liabilities theretofore incurred, and all bonds theretofore issued under statutes or elections requiring tbe levy of a tax on both property and poll, tbe power and obligation to levy tbe tax on both will continue, for a State, no more by constitutional amendment than by statute, can impair tbe vested rights held by tbe *755creditor in assurance of bis, debt. Smith v. Comrs., ante, 149, citing, among others, Port of Mobile v. Watson, 116 U. S., 289.
There is no merit in the objection also urged by appellant that the election was held on the order and under the supervision of the municipal authorities of the town of Laurinburg. It has long been recognized that the Legislature has full power to create these taxing districts for special governmental purposes, and in the exercise of this power it is not restricted to towns or counties or other, the ordinary, political subdivisions of the State. Smith v. Trustees, 141 N. C., 143, approved as late as Woodall v. Comrs., 176 N. C., 377, and in many other cases. In application of the principle, the Legislature, in the original act, ch. 53, Laws of 1919, has created a special school district, composed, as stated, of the town of Laurinburg and adjacent territory, and there is no reason why it should not, as it has done in this instance, confer upon the municipal authorities of a town within the district the power to order an election on the petition of the school authorities of the district, and to control and supervise the same. It would seem to be a very satisfactory and efficient method of taking the sense of the voters on the question, and thus obtaining lawful authority to issue the bonds as the statute provides.
¥e are of opinion that the bonds in question will constitute a valid indebtedness of the school district and the judgment dissolving the injunction is
Affirmed.